Citation Nr: 0728892	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-42 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to April 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the New York, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDING OF FACT

Post-traumatic stress disorder is currently manifested by 
depression, intrusive thoughts, irritability, sleep 
disturbances, anhedonia, and isolating behavior.  
Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood is not shown.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the schedular criteria have been met for an increased rating 
of 50 percent, but not more, for PTSD.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic 
Code (DC) 9411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a March 2003 letter, which was issued before initial 
consideration of the claim on appeal.  VA informed the 
veteran of the types of evidence needed in a claim for 
service connection.  VA also told him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.

This appeal stems from the original grant of service 
connection, in September 2003, and the March 2003 
notification letter did not include any information 
pertaining to the evidence necessary to substantiate a claim 
for a higher rating.  However, the veteran was given notice 
of the evidence necessary to substantiate his claim for an 
increased rating by a July 2004 notification letter.  The 
veteran's claim for an increase was then adjudicated by the 
RO in September 2004 when it issued a statement of the case.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Neither of the above two notification 
letters to the veteran included notice of the last two 
elements; however, the Board finds no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
veteran is appealing the degree of disability, demonstrating 
that he has actual knowledge of this element.  The Board is 
not assigning an effective date for the increased rating; 
therefore, the veteran has not been prejudiced by any 
deficient notice.  After the RO assigns an effective date, 
the veteran can appeal that decision if he so desires.  
Furthermore, the veteran was given notice as to degrees of 
disability and effective dates in an April 2006 letter.     

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records and 
private medical records.  VA has tried to obtain the 
veteran's service records; however, according to the National 
Personnel Records Center (NPRC), these records were destroyed 
in an accidental fire.  The veteran has not indicated the 
existence of any additional records that would aid in 
substantiating the claim.  VA examinations were provided in 
connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


II. Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases such as this, 
involving the assignment of an initial rating following an 
initial award of service connection for PTSD, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  Accordingly, separate ratings may 
be assigned (at the time of the initial rating) for separate 
periods of time based on the facts found.  Id.  This practice 
is known as "staged" ratings.  

The veteran's service-connected post-traumatic stress 
disorder is evaluated under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, DC 9440, the criteria and 
evaluations are as follows, in relevant parts:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships - 70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships - 
50 percent.

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events) - 30 percent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the available evidence, the Board 
finds that an increase is in order.  While the veteran's 
disability may not meet all the symptoms listed, with 
resolution of reasonable doubt in favor of the veteran, the 
Board finds that the disability picture more nearly 
approximates the criteria required for a 50 percent 
evaluation, but no more, for PTSD.  See 38 C.F.R. § 4.7.  The 
preponderance of the competent evidence is against a finding 
that the veteran's PTSD causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  In 
determining that no more than a 50 percent evaluation is 
warranted, the Board has considered all of the veteran's 
symptomatology, and not just those listed under the 
70 percent evaluation for PTSD.  See Mauerhan, supra.  The 
severity of the veteran's PTSD does not rise to the level 
contemplated in the 70 percent evaluation.  According to the 
competent medical evidence, the veteran's PTSD is primarily 
manifested by depression, intrusive thoughts, irritability, 
sleep disturbances, anhedonia, and isolating behavior.  While 
the veteran has some definite problems associated with his 
disability, the competent medical evidence does not show the 
impaired thought processes and behaviors associated with a 
70 percent evaluation.

The bulk of the relevant medical evidence in this case 
consists of two VA examinations, one from August 2003 and the 
other from August 2004, VA outpatient treatment reports, and 
letters written to VA on behalf of the veteran by his primary 
therapist, a VA clinical social worker.  The two VA 
examinations were performed by the same VA examiner, and the 
findings on both are essentially the same.  The examiner 
noted that the veteran had good grooming, was alert and 
oriented times four with no obvious deficits in thinking or 
memory, had clear, logical speech, and was focused at all 
times.  At the veteran's VA examinations he reported lousy 
concentration, and that he was moody, quick to anger and 
sadness, and that he had a temper with bouts of anxiety and 
poor sleep, low energy, daily intrusive thoughts, a history 
of nightmares and an exaggerated startle response.  The 
examiner assigned the veteran a Global Assessment of 
Functioning (GAF) score of 55 at both visits.  The various 
GAF scores assigned to the veteran will be discussed later in 
this decision.  

The veteran's VA clinical social worker has written multiple 
letters to VA recounting her treatment with the veteran and 
specifically addressing the VA examiner's findings.  She 
asserts that the veteran's disability is worse than evaluated 
by VA and as explained by the VA examiner.  The Board notes 
that the social worker has worked with the veteran since 
approximately 2002, and is his primary therapist.  According 
to VA outpatient treatment records, and the social workers 
statements, the veteran's condition is primarily manifested 
by depression, intrusive thoughts, irritability, sleep 
disturbances, anhedonia, and isolating behavior.  

The VA outpatient treatment records and letters from the VA 
social worker help provide a more complete picture of the 
veteran's psychiatric condition, in this case, as they are 
based on long-term exposure.  Moreover, as the veteran's 
social worker points out in her May 2005 letter, it took her 
three years of continual work with the veteran until he 
started to honestly admit the depth of his concerns.  As 
such, the Board is giving these reports higher probative 
value in this case.  

According to the most recent letter from the veteran's 
therapist, the veteran "continues to demonstrate 
deficiencies in all areas."  In the therapist's explanation, 
it is clear that her opinion is based, at least in part, by 
some of the veteran's physical problems that are not for 
consideration in the Board's decision.  For example, she 
stated that the veteran has been unemployed due to cardiac 
problems.  The Board would like to make clear that while the 
veteran's therapist asserts that the veteran has certain 
deficiencies which are mentioned in the legal regulations for 
the evaluation of PTSD, the therapist is not the one charged 
with the interpretation of the law and its application to 
this case.  The therapist further explained that while the 
veteran used to serve coffee and breakfast to "regulars" at 
his American Legion Post, and drive veterans to appointments 
and shopping, he had lost confidence in himself and intended 
to give up this volunteer activity completely.  She also 
noted that the veteran reported that he could not identify a 
purpose in life.  

In the August 2005 letter, the veteran's therapist reported 
that the veteran, in his words, is "obsessed with security 
at the house."  She viewed this as an indication of a 
significant level of anxiety, as well as impaired judgment 
and abstract thinking.  The veteran further reported recent 
lapses in memory such as leaving tea in the microwave and 
leaving his car running for hours.

In a December 2003 letter, the veteran's therapist stated 
that the veteran admits to "difficulty in interaction with 
unknown individuals," and that he maintains a "safety 
zone" of interactions with a very small number of people 
limited to family and veterans.   

According to an October 2004 treatment note from a VA 
psychiatrist, the veteran's previous daily visits to the 
"VFW" had become very infrequent.  The veteran also 
reported not wanting to attend his 50th wedding anniversary 
party the previous weekend because he did not feel up to it 
emotionally, and that he did not really enjoy himself when he 
did go.  The veteran denied suicidal ideation at this visit.  
The psychiatrist noted that the veteran reported having more 
intrusive thoughts of combat than in previous years, that his 
sleep had been worse, and that while he could not remember 
dreams, his wife has told him that he is restless and talking 
in his sleep.  Other treatment records also show similar 
findings.  

An August 2005 behavioral health outpatient progress note 
reported that the veteran's symptoms included a lack of 
interest in heretofore pleasurable activities, isolating 
behavior, irritability, sleep disturbances, ruminating 
thoughts and passive desire to "have it over with."  A 
recent treatment report from September 2005 showed that the 
veteran had worsening depression and self isolation due to 
continued PTSD symptoms and worsening health.  

The competent medical evidence of record shows that the 
veteran has difficulty maintaining effective work and social 
relationships.  For example, the veteran, who once spent 
every morning with other veterans, now makes very infrequent 
trips to the VFW.  Reports of depression, anhedonia, and 
irritability also suggest that the veteran has some 
disturbances of motivation and mood.  As such, the Board 
finds that the veteran's symptoms more nearly approximate the 
criteria for a 50 percent evaluation than that for a 
30 percent evaluation; however, the competent medical 
evidence of record shows that an evaluation higher than 
50 percent is not warranted.  

While the veteran has difficulty maintaining effective work 
and social relationships, the record does not indicate that 
he has an inability to do so.  The veteran's visits with 
other veterans may be infrequent, but the competent evidence 
still suggests that he maintains a number of relationships.  
In fact, at the veteran's VA examinations he reported having 
good relationships with his children and most of his 
siblings.  Additionally, the competent medical evidence does 
not suggest that the veteran has intermittently illogical, 
obscure, or irrelevant speech, spatial disorientation, or 
that he neglects his personal appearance and hygiene.  The VA 
examiner noted that the veteran had good hygiene and was 
alert and oriented times four.  While the veteran has 
reported irritability, there is no suggestion that he has 
impaired impulse control, that his irritability is 
unprovoked, or that he currently has periods of violence.  
The Board understands that the veteran has become more 
vigilant, in that he is protective of his home, but the Board 
does not associate this with an obsessional ritual which 
interferes with routine activities, as is contemplated in a 
70 percent evaluation.  As noted above, the veteran does 
appear to have some disturbances of mood and depression, but 
the competent medical evidence does not show that this rises 
to the level contemplated in a higher evaluation.  

The determination that the veteran warrants a 50 percent 
evaluation, but no more, is supported by the various GAF 
scores assigned to the veteran.  The GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical manual of Mental 
Disorders 46-47 (4th ed. 1994).  Although the GAF score does 
not fit neatly into the rating criteria, it is evidence, 
which the Court has noted the importance of in evaluating 
mental disorders.  See Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The veteran was assigned a GAF score of 55 at both 
of his VA examinations, the veteran's therapist has primarily 
assigned the veteran a GAF score of 48 and has asserted that 
the VA examiner's assigned score is inaccurate.  The Board 
notes that it does not find that either of the VA 
examinations provided to the veteran were in any way 
inadequate.  Additionally, it is not shown that the 
examinations were in some way incorrectly prepared or that 
the VA examiner failed to address the clinical significance 
of the veteran's disability.  

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes).  

The veteran's scores contemplate a wide array of symptoms, 
from flat affect and few friends to severe obsessional 
rituals and frequent shoplifting.  The Board will not assume 
that the medical professionals meant that the veteran 
exhibited every symptom listed under the various scores.  As 
such, the Board gives more weight to the medical 
professionals' findings that are specific to the veteran.  
The Board is not discounting the value of the assigned GAF 
scores; instead, the Board is using the specific and general 
findings to create a medical picture of the veteran.  
Weighing the evidence is inherent in evaluating a disability 
such as PTSD, and the Board will rely more on medical 
findings that medical professionals have directly attributed 
to the veteran rather than place more emphasis on the Board's 
interpretation of why a certain medical professional assigned 
a certain GAF score to the veteran.  In any event, the scores 
assigned to the veteran indicate that he has moderate to 
serious symptoms, which does not weigh against a finding that 
the veteran warrants a 50 percent evaluation but no more.    

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 50 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an initial evaluation in 
excess of 50 percent for PTSD, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (2007), states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 50 percent evaluation for PTSD are 
clearly contemplated in the Schedule and that the veteran's 
service-connected disability is not so exceptional nor 
unusual such as to preclude the use of the regular rating 
criteria. 
    

ORDER

Entitlement to an evaluation of 50 percent for PTSD, but no 
more, is granted subject to the controlling regulations 
applicable to the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


